Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  August 15, 2016

The Court of Appeals hereby passes the following order:

A16A1369. JOHNNIE WILLARD SHAFFER v. THE STATE.

      Johnnie Shaffer appeals from the trial court’s order denying a motion in which
he sought to vacate his conviction on the ground that his indictment was void. As
detailed below, the appeal is subject to dismissal.
      Shaffer was convicted of various counts of aggravated child molestation,
aggravated sodomy, child molestation, and sexual battery, and in 2008 we affirmed
a court order denying his motion for new trial, in which he had argued that he had
received ineffective assistance of trial counsel. Shaffer v. State, 291 Ga. App. 783
(662 SE2d 864) (2008). In 2012, Shaffer filed a “Motion to Void Judgment and
Sentence.” In that motion, he argued among other things that the trial court did not
properly merge his various convictions for sentencing, resulting in him receiving a
sentence for sexual battery that was void because it exceeded the maximum permitted
sentence for that offense. The trial court denied Shaffer’s motion, and he did not
appeal that ruling.
      In 2016, Shaffer filed a new motion, which he titled a “Motion to Void
Judgment and Sentence” and “Void Indictment Rendered.” In that motion, he argued
exclusively that deficiencies in his indictment rendered the indictment void and
stripped the trial court of jurisdiction over the proceedings against him. He did not
attempt to revive his previously unsuccessful argument that his sentence for sexual
battery had exceeded the maximum permitted sentence for that offense. The trial court
denied Shaffer’s motion, and Shaffer filed this appeal.
      Notwithstanding its title, the motion at issue in this appeal is not a motion to
vacate a void sentence. “Motions to vacate a void sentence generally are limited to
claims that – even assuming the existence and validity of the conviction for which the
sentence was imposed – the law does not authorize that sentence, most typically
because it exceeds the most severe punishment for which the applicable penal statute
provides.” von Thomas v. State, 293 Ga. 569, 572 (2) (748 SE2d 446) (2013)
(citations omitted). Shaffer makes no argument in either the motion at issue or in his
appellate brief that his sentence fell outside the permissible statutory range. Earlier
in this proceeding Shaffer did make such a claim, but he did not appeal from the trial
court’s denial of his motion on that claim, and he asserts in his appellate brief that in
the motion at issue here he challenged his conviction, not his sentence.
      “[A] petition to vacate or modify a judgment of conviction is not an appropriate
remedy in a criminal case.” Harper v. State, 286 Ga. 216, 218 (1) (686 SE2d 786)
(2009). “Because [Shaffer] was not authorized to seek relief from his criminal
convictions pursuant to a motion to vacate or correct a void conviction, there is
nothing for this [c]ourt to review and his direct appeal is subject to dismissal.”
Roberts v. State, 286 Ga. 532 (690 SE2d 150) (2010) (citations and footnote omitted);
see Harper, supra, 286 Ga. at 218 (2). The appeal is hereby DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                                              08/15/2016
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.